Order entered March 11, 2020




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-20-00169-CV

  WORLDVENTURES MARKETING, LLC D/B/A WORLDVENTURES,
                     Appellant

                                      V.

                     TRAVEL TO FREEDOM, LLC, Appellee

              On Appeal from the 471st Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 471-04088-2019

                                   ORDER

      Before the Court is appellant’s March 4, 2020 first unopposed motion for

extension of time to file its brief. We GRANT the motion and EXTEND the time

to March 24, 2020.


                                           /s/   KEN MOLBERG
                                                 JUSTICE